Citation Nr: 1829199	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  15-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome.

2.  Entitlement to an initial compensable evaluation for left knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983 and from March 1986 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA compensation examination addressing the severity of the Veteran's service-connected bilateral knee patellofemoral syndrome was conducted in March 2012.  Medical records continue to show treatment for knee problems.  For example, in June 2012, it was reported during a primary care follow-up visit that the Veteran continues to experience knee pain and cannot perform any impact activities.  Furthermore, in the February 2015 informal hearing presentation, it was noted that the Veteran had stated, "I am unable to do any type of sustained walking or any movement involving the movement of my knees, without pain by the end of every day my knees are swollen and sore, there is really no relief from the pain even with the Cortisone injections."  Given that over six years have passed since the most recent VA compensation examination and that there is an indication the disabilities have worsened, the Board finds these claims should be remanded to afford the Veteran another VA compensation examination to assess the current degree of disability of his service-connected bilateral knee patellofemoral syndrome.

Finally, the new VA examination must comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Correia mandates that certain examinations include the testing described in 38 C.F.R. § 4.59 (2017), or an explanation as to why such testing is not warranted or not possible.  Sharp requires VA examiners to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resorting to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected bilateral knee patellofemoral syndrome.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The appropriate DBQ should be filled out.

In the examination report, the examiner must include all the following:

A.	Active range of motion testing results, 
B.	Passive range of motion testing results, 
C.	Weightbearing range of motion testing results, and
D.	Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

The examiner should also be asked to determine whether the knees exhibit weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disabilities; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

